DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Response to Amendments originally filed 2/1/2022
The Amendments, in combination with the approved Examiner’s Amendment below, place the claims in condition for Allowance (see reasons below). As the rejections have been withdrawn, the applicant’s arguments regarding the previous rejections are moot.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Minnick on 3/17/2022.

The claims have been amended as follows: 


a valve body having an inlet conduit and an outlet conduit separated by a diaphragm body, wherein the diaphragm body includes: 
a motor; 
a transmission link coupled to the motor; 
, the fixed body comprising a fixed plate;
a rotatable ring surrounding the fixed plate; 
a vacuum seal between and the rotatable ring, wherein the vacuum seal is configured to maintain a seal with an outer edge of the fixed body; and 
one or more shutter plates movably coupled to the transmission link, wherein the fixed plate includes an opening and the one or more shutter plates are movable relative to the opening.

Allowable Subject Matter
Claims 1-11, 13-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the art discloses the entirety of “a fixed body within the valve body,  the fixed body comprising a fixed plate; a rotatable ring surrounding the fixed plate; a vacuum seal between the fixed plate and the rotatable ring, wherein the vacuum seal is configured to maintain a seal with an outer edge of the fixed body” in the context of the claim.
Prior art of record Brown (US 2830617) does not show the rotatable ring 25 surrounding a fixed plate 21 (see FIG 5). No prior art alleviates the deficiencies of Brown, and said hypothetical modification would warrant hindsight reasoning.

Claims 2-7 are allowed by virtue of their dependency on claim 1.
	
Regarding claim 8, none of the art discloses the entirety of “a rotatable ring surrounding a fixed plate and separated by a dynamic vacuum seal, wherein: the dynamic vacuum seal is configured to maintain a seal as the rotatable ring rotates” in the context of the claim.
Closest prior art of record Park does not show a dynamic vacuum seal between the fixed plate 200 and the rotatable ring 300 (see FIG 3A) that is maintained as the ring rotates. While dynamic seals, in concept, are conventional in the art (i.e. sealed bearing sleeves), adding a conventional dynamic seal to Park is non-obvious as it could render Park inoperable. In particular, it is unclear how a seal would be added without interfering with 400, 500 (see FIG 4), of which are located between 200 and 300.  
Claims 9-11, 13-14, 16, and 21-22 are also allowed by virtue of their dependency on claim 8.
	
Regarding claim 17, none of the art discloses the entirety of “a rotatable ring surrounding a fixed plate and separated by a rotary vacuum seal, wherein: the rotary vacuum seal is configured to maintain a seal as the rotatable ring rotates” in the context of the claim.

Claims 18-20 are also allowed by virtue of their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753